DETAILED ACTION
This office action is in response to communication filed on 6 January 2021.

Claims 1 – 3 and 5 – 20 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 January 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 6 January 2021, Applicant amended claims 1 – 3 and 5 – 20.  Applicant canceled claim 4.

Amendments to claims 1 – 3 and 5 – 20 are sufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 3 and 5 – 20 are withdrawn.
Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive. 

In the remarks regarding independent claims 1, 14, and 15, Applicant argues that that the cited prior art does not disclose that workflow data rules include condition and action clauses to be identified.  Examiner respectfully disagrees.  Applicant points to paragraph 85 of Fujiwara and states that “area semantic information” and “area text information” are not segments of a condition clause or action clause of a rule in workflow data.  Examiner has cited several portions that do teach condition/action clauses in rules below, but following with this same paragraph, Fujiwara explicitly states that “area semantic information” is the file name, and that the string is specifically extracted.  That title being output is a condition that exists, and the action is extracting that string as the file name.

In the remarks regarding independent claims 1, 14, and 15, Applicant argues that that the cited prior art does not disclose determine similarity score between two rules by determining distance between segments, determining coefficient between segments, and generating a sum of distance and coefficient as similarity score.  Examiner respectfully disagrees. Fujiwara discloses a similarity score utilizing a coefficient determination (see paragraph 71), but it doesn’t indicate selection based on exceeding threshold.  As Applicant’s own specification defines the distance and coefficients as Levenshtein distance and Dice coefficient, Zinar teaches making those calculations as part of the overall calculation of similarity (see at least paragraphs 43 to 44).  Zinar further teaches in paragraph 27 that there is a minimum matching score, which one having ordinary skill in the art would equivocate to a threshold, which causes a selection of duplicate candidates for the record.  Paragraph 56 of Zinar further describes how the minimum matching score indicates a specified level of similarity between two records.  The deduplication can be a form of replacement as Zinar describes it as a creation of a unique record in the process of removing duplicate data.  These references teach the limitations in question in combination as described in more detail below.

Claim Objections
Claim 9 is objected to because of the following informalities:  the first limitation appears to have been incorrectly amended to end in a period, rather than a comma or a semi-colon, which would have been more appropriate as only the end of a claim should have a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 – 7, 9 – 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2010/0043002 (hereinafter, Fujiwara) in view of U.S. P.G. Pub. 2014/0236907 (hereinafter, Zinar).

Regarding claim 1, Fujiwara teaches a non-transitory computer-readable storage medium storing instructions that are executable by a processor to cause the processor to: receive a model workflow data of an application and a user-customized workflow data of the application (¶ 28, “The activity storage module 10 stores various activities as processing forming units of a workflow when executing a processing to a document by using the workflow. For example, the activity storage module 10 stores an area analysis activity 101, an area type analysis activity 102, an area semantic analysis activity 103, an OCR activity 104, a text translation activity 105, and an additional area layout activity 106.”) (¶ 30, “In the text translation activity 105, the "area text information" is inputted and machine translation is performed with respect to the text in a specified language. Then, "area different-language text information" is outputted.”) (¶ 38, “The workflow system according to the first embodiment further includes the user request management module 16, the user request information type determination module 17 and the workflow information type degree-of-similarity determination module 18. The user request management module 16 stores a series of user requests to this system. For example, a user's request to "scan a paper document and save the document in a minimum possible file size" is stored in the form of "use case 1: carry out high-compression file creation scan" by a person responsible for designing the workflow.”), wherein the model workflow data includes a first rule, and the user-customized workflow data includes a second rule, and wherein each of the first rule and the second rule includes a condition clause and an action clause; identify a first segment of computer-language text in the condition clause or the action clause of the first rule in the model workflow data and a second segment of computer-language text in the condition clause or the action clause of the second rule in the user-customized workflow data (¶ 84, “To determine that the numbers indicate the date, "area semantic information" outputted by the area semantic analysis activity 103 after analyzing the semantics of the area, and "area text information" outputted by the OCR activity 104 after performing OCR processing can be used. That is, this determination can be made by applying a rule that a character sting of numbers having a specific number of digits outputted as a header in the "area semantic information" indicates the date.”) (Examiner note: a string of numbers having a specific number of digits is a condition, and the action is determining that is the indication of the date) (¶ 85, “In this manner, as an existing workflow utilizing "area semantic information," the workflow "automatic file name addition scan" can be extracted with reference to the table shown in FIG. 2. This workflow "automatic file name addition scan" is a workflow that utilizes "area text information" in the area outputted as being a title in the "area semantic information," as a file name.”) (Examiner note: area semantic information is a condition, and the action is extracting that as the file name) (¶ 78, “The "page image information" before the execution of the workflow, displayed in the area 33, is an image of a document described in American English. The title, the text, and the date in the header part are described according to the notation of American English. In the "page image information" after the execution of the workflow displayed in the area 34, the "area text information" translated to Japanese as a different language and that of the American English notation are associated with each other. The foregoing takes place because the additional area layout activity 106 outputs the "additional area coordinate information" for arranging a layout that enables easy reference and the workflow execution result presentation module 20 presents image information based on the outputted information.”) (Examiner’s note: language translation is both action and condition clause related); determine a first similarity score between the first rule and the second rule (¶ 41, “The workflow information type degree-of-similarity determination module 18 calculates the degree of similarity between the information type determined by the user request information type determination module 17 and the existing workflow information type stored in the workflow information type storage module 14.”) (¶ 64, “the workflow information type degree-of-similarity determination module 18 determines whether any of the existing workflows handles a similarity information type with respect to this new use case or not.”) Fujiwara teaches determining coefficients as part of a similarity score threshold (¶ 71, “The workflow information type degree-of-similarity determination module 18 thus extracts workflows having a coefficient of correlation that is equal to or greater than a predetermined value, and presents the extracted workflows to the designer”), but does not indicate selection based on exceeding the threshold.  However, in the analogous art of similarity scoring, Zinar teaches including instructions that cause the processor to: determine a distance between the first segment and the second segment, determine a coefficient between the first segment and the second segment, and generate a sum of the distance and the coefficient as the first similarity score between the first rule and the second rule (¶ 43, “However, any of a variety of different mechanisms can be used to calculate an approximate match, such as, for example, Sorensen similarity index, Jaccard index, Tversky index, Levenshtein distance, etc.”) (¶ 44, “Generally, a Dice coefficient between two items can be calculated according to the following equation: s=(2|X.andgate.Y|)/(|X|+|Y|). Thus, for sets X and Y of keywords in information retrieval, the coefficient may be defined as twice the shared information (the intersection) over the sum of cardinalities. When taken as a string similarity measure, the Dice coefficient may be calculated for two strings, x and y using n-grams (e.g., bigrams, trigrams, etc.) as follows: s=2n.sub.t/n.sub.x+n.sub.y, where n.sub.t is the number of n-grams found in both strings, n.sub.x is the number of n-grams in string x, and n.sub.y is the number of n-grams in string y.”) in response to the first similarity score exceeding a first threshold, cause the first rule in the model workflow data to replace the second rule in the user-customized workflow data during a running of the application (¶ 27, “matching score that satisfies the minimum matching score are selected as duplicate candidates for the record.”) (¶ 56, “Turning to FIG. 1B, for a record being checked for duplicates, traversal module 106 is generally configured to select duplicate candidates for the record in accordance with user defined scoring parameters. Scoring parameters can define a minimum matching score and weights for each field in a table. A minimum matching score indicates a specified level of similarity a record is to have with another record for the other record to be considered a duplicate candidate of the record.”) (¶ 5, “Deduplication is a process that removes duplicate data from a data source by matching against itself and creating unique records. Deduplication can be used on database tables to at least mitigate (and approach eliminating) inefficient resource usage caused by duplicate data.”) (¶ 6, “A further deduplication solution creates an n-gram inverse index for a list of strings (which can also be viewed as a table with a single column). The n-gram inverse index can be traversed to deduplicate the list of strings.”) (Examiner note: deduplication is used as replacement in this case because it is creating unique records in the removal of duplicate data).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the similarity score of text of Fujiwara with a similarity score threshold and coefficient/distance calculation of Zinar.  This combination would have yielded a predictable result because Zinar performs the same similarity score threshold, but merely follows through with a resulting step.  Additionally, Zinar adds an alternative of calculation type to the functionality of Fujiwara.  The addition of Zinar would add to the functionality of Fujiwara without hindering any of the functionality of Fujiwara.

Regarding claim 3, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1.  Zinar teaches wherein the distance between the first segment and the second segment is a Levenshtein distance between the first segment and the second segment; and the coefficient between the first segment and the second segment is a Dice coefficient (¶ 43, “However, any of a variety of different mechanisms can be used to calculate an approximate match, such as, for example, Sorensen similarity index, Jaccard index, Tversky index, Levenshtein distance, etc.”) (¶ 44, “a Dice coefficient between two items can be calculated according to the following equation: s=(2|X.andgate.Y|)/(|X|+|Y|). Thus, for sets X and Y of keywords in information retrieval, the coefficient may be defined as twice the shared information (the intersection) over the sum of cardinalities. When taken as a string similarity measure, the Dice coefficient may be calculated for two strings, x and y using n-grams (e.g., bigrams, trigrams, etc.) as follows: s=2n.sub.t/n.sub.x+n.sub.y, where n.sub.t is the number of n-grams found in both strings, n.sub.x is the number of n-grams in string x, and n.sub.y is the number of n-grams in string y.”) (¶ 81, “for a string value with L trigrams and another string that does not have .beta. trigrams contained in the string, the Dice coefficient between the two records cannot be larger than: 1-(1/((2L/.beta.)-1)). For example, "hello" can be decomposed into the follow set of trigrams [$$h, $he, hel, ell, llo, lo$, o$$] (L=7). If another record has a field value without two of the trigrams (.beta.=2) in the set of trigrams, the maximum possible Dice Coefficient for the other record is: 1-(1/((2.times.7)/2)-1)=1-(1/(7-1))=1-1/6=.about.0.8333, or .about.83.33%.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the similarity score of text of Fujiwara with a Levenshtein distance of Zinar.  This combination would have yielded a predictable result because Zinar merely adds an alternative of calculation type to the functionality of Fujiwara without hindering any of the functionality of Fujiwara.

Regarding claim 5, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1.  Zinar teaches wherein the instructions that cause the processor to generate the sum of the distance and the coefficient include instructions that cause the processor to: determine the first similarity score based on a weighted average of the distance and the coefficient (¶ 43, “However, any of a variety of different mechanisms can be used to calculate an approximate match, such as, for example, Sorensen similarity index, Jaccard index, Tversky index, Levenshtein distance, etc.”) (¶ 44, “Generally, a Dice coefficient between two items can be calculated according to the following equation: s=(2|X.andgate.Y|)/(|X|+|Y|). Thus, for sets X and Y of keywords in information retrieval, the coefficient may be defined as twice the shared information (the intersection) over the sum of cardinalities. When taken as a string similarity measure, the Dice coefficient may be calculated for two strings, x and y using n-grams (e.g., bigrams, trigrams, etc.) as follows: s=2n.sub.t/n.sub.x+n.sub.y, where n.sub.t is the number of n-grams found in both strings, n.sub.x is the number of n-grams in string x, and n.sub.y is the number of n-grams in string y.”) (¶ 56, “Turning to FIG. 1B, for a record being checked for duplicates, traversal module 106 is generally configured to select duplicate candidates for the record in accordance with user defined scoring parameters. Scoring parameters can define a minimum matching score and weights for each field in a table. A minimum matching score indicates a specified level of similarity a record is to have with another record for the other record to be considered a duplicate candidate of the record. Field weights can be applied when combining scores for individual fields to calculate an actual matching score between records. Scoring parameters can be defined by a user. Scoring parameters can be contained within a table that is to be deduplicated, contained in a separate file accessible to traversal module 106, or set as configuration parameters of and stored internally to traversal module 106.”) (¶ 72, “Scoring parameters 161 define minimum matching score 164. Scoring parameters 161 also define fields 113 and 114 to have field weights 163 and 164 respectively.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the similarity score of text of Fujiwara with a Dice coefficient, Levenshtein distance, and weighting scores of Zinar.  This combination would have yielded a predictable result because Zinar merely adds an alternative of calculation type to the functionality of Fujiwara without hindering any of the functionality of Fujiwara.

Regarding claim 6, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1.  Fujiwara teaches wherein the instructions are executable to cause the processor to: determine a second similarity score between the first and the second rules based on a comparison of the first segment with the second segment  (¶ 84, “To determine that the numbers indicate the date, "area semantic information" outputted by the area semantic analysis activity 103 after analyzing the semantics of the area, and "area text information" outputted by the OCR activity 104 after performing OCR processing can be used. That is, this determination can be made by applying a rule that a character sting of numbers having a specific number of digits outputted as a header in the "area semantic information" indicates the date.”) (¶ 85, “In this manner, as an existing workflow utilizing "area semantic information," the workflow "automatic file name addition scan" can be extracted with reference to the table shown in FIG. 2. This workflow "automatic file name addition scan" is a workflow that utilizes "area text information" in the area outputted as being a title in the "area semantic information," as a file name.”) (¶ 41, “The workflow information type degree-of-similarity determination module 18 calculates the degree of similarity between the information type determined by the user request information type determination module 17 and the existing workflow information type stored in the workflow information type storage module 14.”) (¶ 64, “the workflow information type degree-of-similarity determination module 18 determines whether any of the existing workflows handles a similarity information type with respect to this new use case or not.”).  Fujiwara teaches a similarity score threshold (¶ 71, “The workflow information type degree-of-similarity determination module 18 thus extracts workflows having a coefficient of correlation that is equal to or greater than a predetermined value, and presents the extracted workflows to the designer”).  Zinar teaches determine a third similarity score based on a weighted average of the first similarity score and the second similarity score, the similarity score being the third similarity score  (¶ 72, “Scoring parameters 161 define minimum matching score 164. Scoring parameters 161 also define fields 113 and 114 to have field weights 163 and 164 respectively.”) (¶ 78, “method 200 includes calculating an actual matching score between the record and each record included in the identified record set in accordance with the field weight and a further field weight for the further field (act 210).”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the similarity score of text of Fujiwara with weighting scores of Zinar.  This combination would have yielded a predictable result because Zinar merely adds an alternative of calculation type to the functionality of Fujiwara without hindering any of the functionality of Fujiwara.

Regarding claim 7, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1.  Fujiwara teaches wherein the instructions are executable to cause the processor to: identify a third segment of computer-language text in a third rule in the model workflow data and a fourth segment of computer-language text in a fourth rule in the user-customized workflow data, the first rule and the third rule being part of a first ordered list of rules, the second and the fourth rule being part of a second ordered list of rules determine a second similarity score between the third and fourth rules based on a comparison of the third segment with the fourth segment (¶ 51, “the input and output information types of each activity stored in the workflow information type storage module 14 and executes the activity in accordance with the stored order information”) (¶ 84, “To determine that the numbers indicate the date, "area semantic information" outputted by the area semantic analysis activity 103 after analyzing the semantics of the area, and "area text information" outputted by the OCR activity 104 after performing OCR processing can be used. That is, this determination can be made by applying a rule that a character sting of numbers having a specific number of digits outputted as a header in the "area semantic information" indicates the date.”) (¶ 85, “In this manner, as an existing workflow utilizing "area semantic information," the workflow "automatic file name addition scan" can be extracted with reference to the table shown in FIG. 2. This workflow "automatic file name addition scan" is a workflow that utilizes "area text information" in the area outputted as being a title in the "area semantic information," as a file name.”) (¶ 41, “The workflow information type degree-of-similarity determination module 18 calculates the degree of similarity between the information type determined by the user request information type determination module 17 and the existing workflow information type stored in the workflow information type storage module 14.”) (¶ 64, “the workflow information type degree-of-similarity determination module 18 determines whether any of the existing workflows handles a similarity information type with respect to this new use case or not.”).  Fujiwara teaches a similarity score threshold (¶ 71, “The workflow information type degree-of-similarity determination module 18 thus extracts workflows having a coefficient of correlation that is equal to or greater than a predetermined value, and presents the extracted workflows to the designer”).  Zinar teaches in response to the third and the fourth rules being within a threshold distance from the first and the second rules in the first and the second ordered lists of rules, determine a third similarity score based on a weighted average of the first similarity score and the second similarity score, wherein the third similarity score is compared to the first threshold to determine whether to use the first rule in the model workflow data to replace the second rule in the user-customized workflow data (¶ 72, “Scoring parameters 161 define minimum matching score 164. Scoring parameters 161 also define fields 113 and 114 to have field weights 163 and 164 respectively.”) (¶ 78, “method 200 includes calculating an actual matching score between the record and each record included in the identified record set in accordance with the field weight and a further field weight for the further field (act 210).”) (Examiner note: the addition of labels such as third and fourth do not fundamentally change the functionality claimed, but merely repeat functionality) (¶ 27, “matching score that satisfies the minimum matching score are selected as duplicate candidates for the record.”) (¶ 56, “Turning to FIG. 1B, for a record being checked for duplicates, traversal module 106 is generally configured to select duplicate candidates for the record in accordance with user defined scoring parameters. Scoring parameters can define a minimum matching score and weights for each field in a table. A minimum matching score indicates a specified level of similarity a record is to have with another record for the other record to be considered a duplicate candidate of the record.”) (¶ 5, “Deduplication is a process that removes duplicate data from a data source by matching against itself and creating unique records. Deduplication can be used on database tables to at least mitigate (and approach eliminating) inefficient resource usage caused by duplicate data.”) (¶ 6, “A further deduplication solution creates an n-gram inverse index for a list of strings (which can also be viewed as a table with a single column). The n-gram inverse index can be traversed to deduplicate the list of strings.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the similarity score of text of Fujiwara with weighting scores of Zinar.  This combination would have yielded a predictable result because Zinar merely adds an alternative of calculation type to the functionality of Fujiwara without hindering any of the functionality of Fujiwara.

Regarding claim 9, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1.  Fujiwara teaches wherein the instructions are executable to cause the processor to: generate, on a user interface, a visual representation of the model workflow data comprising a first ordered list including the first rule and the user-customized workflow data comprising a second ordered list including the second rule (¶ 38, “The workflow system according to the first embodiment further includes the user request management module 16, the user request information type determination module 17 and the workflow information type degree-of-similarity determination module 18. The user request management module 16 stores a series of user requests to this system. For example, a user's request to "scan a paper document and save the document in a minimum possible file size" is stored in the form of "use case 1: carry out high-compression file creation scan" by a person responsible for designing the workflow.”), generate on the user interface, a visual notification to use the first rule (¶ 79, “The workflow execution result presentation module 20 also displays the configuration of a workflow stored in the workflow configuration storage module 11, in the area 31. As the display of the workflow configuration, not only the activity configuration of an existing workflow recommended to the workflow designer can be displayed but also the activity configuration of a new workflow created by the workflow designer on the basis of the recommended existing workflow can be simultaneously displayed in the area 32. In the area 34, the result of execution of the new workflow may be displayed.”) (Claim 4, “and which creates information about a workflow designed via a user interface on the basis of the extracted existing workflow”). 

Regarding claim 10, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1.  Fujiwara teaches wherein the computer-language text of the first segment and the second segment is in a domain-specific language (DSL) (¶ 53, “the workflow designer utilizes an object-oriented design and development technique using a UML (Unified Modeling Language) diagram. In the method for design and development assistance of this case, the object-oriented design and development technique is utilized at the time of describing the functions to be realized by the workflow.”) (¶ 83, “Therefore, the text translation activity 105 outputs an array of numbers as "area different-language text information." However, the character area of interest in the "page image information" in this example is a character string indicating the date described in the header part. This fact can be determined by applying a predefined rule that if numbers are arrayed in a specific way of arrangement in the header part in a general document page, the numbers indicate the date.”). 

Regarding claim 11, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1.  Fujiwara teaches wherein the instructions are executable to cause the processor to identify a third segment in the first rule and a fourth segment in the second rule, the third segment comprising a first string parameter and the second segment comprising a second string parameter, wherein the first similarity score between the first and the second rules is further based on a comparison of the third segment with the fourth segment (¶ 29, “In the area analysis activity 101, "page image information" of a document is inputted and rectangular areas such as pixel blocks in an image are determined. Then, "area coordinate information" and "area image information" of the rectangular areas are outputted. In the area type analysis activity 102, the "area image information" of the rectangular areas is inputted and whether the rectangular areas include character strings or not is determined on the basis of analysis of distribution of pixels in the areas and so on. Then, "area type information" of the rectangular areas is outputted.”).

Regarding claim 12, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1.  Fujiwara teaches wherein the instructions are executable to cause the processor to: identify a third segment in the first rule and a fourth segment in the second rule, the third segment comprising a first map or list parameter and the second segment comprising a map or list parameter, wherein the first similarity score between the first and the second rules is further based on a comparison of the third segment with the fourth segment (¶ 78, “The "page image information" before the execution of the workflow, displayed in the area 33, is an image of a document described in American English. The title, the text, and the date in the header part are described according to the notation of American English. In the "page image information" after the execution of the workflow displayed in the area 34, the "area text information" translated to Japanese as a different language and that of the American English notation are associated with each other. The foregoing takes place because the additional area layout activity 106 outputs the "additional area coordinate information" for arranging a layout that enables easy reference and the workflow execution result presentation module 20 presents image information based on the outputted information.”) (Examiner’s note: mapping equivalent to associating). 

Regarding claim 13, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1.  Fujiwara teaches wherein the instructions are executable to cause the processor to: identify a third segment in the first rule and a fourth segment in the second rule, wherein the first segment and the second segment are part of condition clauses in the first and the second rules, wherein the third segment and the fourth segment are part of action clauses in the first and the second rules, wherein the similarity score between the first and the second rules is based on a comparison of the third segment with the fourth segment (¶ 78, “The "page image information" before the execution of the workflow, displayed in the area 33, is an image of a document described in American English. The title, the text, and the date in the header part are described according to the notation of American English. In the "page image information" after the execution of the workflow displayed in the area 34, the "area text information" translated to Japanese as a different language and that of the American English notation are associated with each other. The foregoing takes place because the additional area layout activity 106 outputs the "additional area coordinate information" for arranging a layout that enables easy reference and the workflow execution result presentation module 20 presents image information based on the outputted information.”) (Examiner’s note: language translation is both action and condition clause related).

Regarding claims 14 and 15, the claims recite substantially similar limitations to claim 1.  Therefore, claims 14 and 15 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 17, Fujiwara and Zinar teach method of claim 15.  Fujiwara teaches comprising: presenting on a user interface: a visual representation of the model workflow data comprising a first ordered list including the first rule, and a visual representation of the user-customized workflow data comprising a second ordered list including the second rule (See Fig. 6 disclosing two lists of ordered rules).


Regarding claim 20, the claim recites substantially similar limitations to claim 17.  Therefore, claim 20 is similarly rejected for the reasons set forth above with respect to claim 17.

Claims 2, 16, and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Zinar and further in view of U.S. P.G. Pub. 2010/0305997 (hereinafter, Ananian).

Regarding claim 2, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1. Neither explicitly teaches receiving user selection.  However, in the analogous art of workflow management, Ananian teaches to receive a selection of a rule from a user (¶ 24, “the set of predetermined workflow rules 32 in the workflow package 28 may be selected from a plurality of predetermined sets of workflow rules 36 by a mode module 38 included in the first workflow engine 26 based on user input. In some examples, each set of workflow rules included in the first workflow engine may correspond to a group of users within a business entity. Therefore, a user may quickly alter the set of active workflow rules to suit the user's particular workflow needs.”).  Zinar teaches wherein the instructions are executable to cause the processor to: use the first rule to replace the second rule during the running of the application (¶ 27, “matching score that satisfies the minimum matching score are selected as duplicate candidates for the record.”) (¶ 56, “Turning to FIG. 1B, for a record being checked for duplicates, traversal module 106 is generally configured to select duplicate candidates for the record in accordance with user defined scoring parameters. Scoring parameters can define a minimum matching score and weights for each field in a table. A minimum matching score indicates a specified level of similarity a record is to have with another record for the other record to be considered a duplicate candidate of the record.”) (Examiner note: deduplication is used as replacement in this case because it is creating unique records in the removal of duplicate data).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the similarity score of text of Fujiwara with a similarity score threshold of Zinar.  This combination would have yielded a predictable result because Zinar performs the same similarity score threshold, but merely follows through with a resulting step.  The addition of Zinar would add to the functionality of Fujiwara without hindering any of the functionality of Fujiwara.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the similarity score of text of Fujiwara and the similarity score threshold of Zinar with a user rule selection of Ananian.  This combination would have yielded a predictable result because the rule selection in Zinar based on exceeding a threshold would be enhanced by the user being able to select the rule in an interface in Ananian.  It would enhance the functionality for a user to be able to make the selection.  It would make the system more flexible and user friendly.

Regarding claim 16, Fujiwara and Zinar teach method of claim 15. Neither explicitly teaches receiving user selections of rules.  However, in the analogous art of workflow management, Ananian teaches comprising: presenting, on a user interface, the first rule as a selectable option to replace the second rule; receiving, via a user interface, a user selection of the first rule; and responsive to receipt of the user selection, execute user customized workflow data using the first rule as a replacement of the second rule in the user-customized workflow data (¶ 70, “FIG. 5 illustrates a graphical user interface (GUI) 500 that may be used to alter a workflow rule set. As shown a user may enter the name of the predetermined rule into text entry fields 502. It will be appreciated that each rule may include a corresponding script, as discussed above. The user may then select an "add" button 504 or a "remove" button 506 to add or remove the rule from a rule set included in the workflow package. In this way a user may customize one or more rule sets. Additional buttons are provided on the GUI to enable navigation within the drop-box application program.”) (See at least Figs. 5 and 6) (Examiner note: Fig. 5 shows buttons where, once labeled, rules are able to be selected, and adding and removing of different rules is effectively replacement).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the similarity score of text of Fujiwara and the similarity score threshold of Zinar with a user rule selection of Ananian.  This combination would have yielded a predictable result because the rule selection in Zinar based on exceeding a threshold would be enhanced by the user being able to select the rule in an interface in Ananian.  It would enhance the functionality for a user to be able to make the selection.  It would make the system more flexible and user friendly.

Regarding claims 18 and 19, the claims recite substantially similar limitations to claim 16.  Therefore, claims 18 and 19 are similarly rejected for the reasons set forth above with respect to claim 16.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Zinar and further in view of U.S. P.G. Pub. 2014/0129285 (hereinafter, Wu).

Regarding claim 8, Fujiwara and Zinar teach the non-transitory computer-readable storage medium of claim 1.  Neither explicitly teaches parsing and categorizing segments.  However, in the analogous art of workflow similarity detection, Wu teaches wherein the instructions to identify the first segment and the second segment comprise instructions to: parse the first rule and the second rule to identify the first segment and the second segment; and categorize the first segment and the second segment (¶¶ 27-28, “the method decomposes each workflow into merge components, join components, and path components. The method can use known techniques for such decomposition. At block 306, the method serializes the components resulting from the decompositions. More particularly, for each component of the decomposition, the method generates a pair consisting of a task sequence and a workflow identification.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the similarity score of text of Fujiwara with parsing functionality of Wu.  This combination would have yielded a predictable result because Wu adds the ability to cut segments and categorize to the functionality of Fujiwara without hindering any of the functionality of Fujiwara.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623